Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Taylor Stone Witt appeals the district court’s order denying as untimely her motion to amend her complaint. We have reviewed the record and find no reversible error. As Witt filed her motion after the district court dismissed her complaint with prejudice, the motion was clearly untimely. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.